Citation Nr: 1128703	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a service-connected left knee strain, currently evaluated 20 percent disabling.

2.  Entitlement to a temporary total evaluation based on surgical treatment requiring convalescence.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1996 to February 1997.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's increased rating claim for a left knee strain, his claim for a temporary total evaluation based on surgical treatment requiring convalescence, and his claim for TDIU.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to all three issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

On his substantive appeal [VA Form 9], the Veteran specifically requested a hearing before the Board at his local VA office.  See the Veteran's August 5, 2010 VA Form 9.  Shortly thereafter, in correspondence dated August 30, 2010, the Veteran specificied that he wanted to withdraw his request for a BVA hearing, and instead be scheduled for a hearing before the Regional Office Decision Review Officer (DRO).  See the Veteran's August 30, 2010 Hearing Election Form, received by the Board on March 17, 2011.  No such hearing has been scheduled.

Thus, a remand is necessary in order to accord the Veteran a DRO hearing.  

The case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should schedule the Veteran for a DRO hearing at the RO in St. Louis, Missouri. The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to their current addresses of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


